Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Response to Arguments
Applicant's arguments regarding the 35 U.S.C 103 rejection of claims 1-20 filed 11/03/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argues that Cook et al. (U.S. Patent No. 7,828,839) in view of Gambale et al. (U.S. Patent No. 6,802,858) does not disclose the device according to claim 1. The Examiner respectfully disagrees. While the Fig. 5a of Cook et al. as referenced in the previous Office Action does not include components in the configuration as described in claim 1, Fig. 15b of Cook et al. does as the barb portion extends in an opposing direction to the coil.
Regarding claim 13, the Applicant argues that Cook et al. (U.S. 7,828,839) does not disclose a device with a change in handedness. The Examiner respectfully disagrees. Fig. 5a shows the bottom end of the coil (38) wrapping around the elongate member (15) in a direction going from the left to the right when viewed in the plane of Fig. 5a, indicating that this portion of the coil has a right handedness. The 
Regarding claim 14, the Applicant argues that the interpretation used for the rejection of the claim involves interpreting both the coil and the bend as being the same element. The Examiner respectfully disagrees. The coil is interpreted as being element 38 (Fig. 5a), which as illustrated comprises multiple windings about the elongate member (15). The bend (as shown in Fig. B of the Office Action of 7/29/2021) is interpreted as only encompassing the top winding of the coil (38), and therefore is distinct from the coil (38) as a whole.
Additionally, the Applicant argues that it is procedurally improper to interpret Cook et al. differently in the rejections of claims 1 and 14. The Examiner respectfully disagrees. Claims 1 and 14 are independent from one another, and therefore the limitations of claim 1 that result in one interpretation of Cook et al. being most applicable are not inherited by claim 14. At no point is any element of Cook et al. interpreted differently within the same rejection, however as claims 1 and 14 are independent from one another, the rejections of the claims may be different. Claims may be given the broadest reasonable interpretation for the purpose of examination, and therefore the same art may be interpreted in different ways to apply to different claims.
Finally, regarding the limitations that the coil and the bend are distinct structures and that the turn is disposed downstream relative to the bend, the interpretation of Cook et al. has been updated 
Regarding claims 2-12 and 15-20, the Applicant argues that, as claims 1 and 14 are believed to be allowable, claims 2-12 and 15-20 would also be considered allowable. The Examiner respectfully disagrees as claims 1 and 14 are not considered allowable at this time
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 9, 11-12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent No. 7,828,839) in view of Gambale et al. (U.S. Patent No. 6,802,858).
Regarding claim 1, Cook et al. discloses a medical device for implantation into a body passage, the medical device comprising: at least one elongate member (714, Fig. 15b); and an anchor (710) attached to the elongate member (714), the anchor (710) having a first end (as shown in Fig. A, derived from Fig. 15b) and extending to a second end (as shown in Fig. A) and comprising: a coil (716) defining a longitudinal axis (as shown in Fig. A) therethrough, at least a portion of the coil (716) surrounding the elongate member (714); a barb (“anchor;” col. 13, lines 53-55) including the second end (as shown in Fig. A); wherein the first end (as shown in Fig. A) is a constrained end, as its position is secured on the elongate member, and the second end (as shown in Fig. A) is a free end, as this end is not constrained, and a turn (724) of at least 90 degrees and a bend (as shown in Fig. A), the turn (724) and the bend (as shown in Fig. A) connecting the coil (716) to the barb (“anchor;” col. 13, lines 56-67), such that the barb (“anchor”) and the longitudinal axis (as shown in Fig. A) of the coil (716) define an acute angle therebetween (col. 13,  lines 62-67; Fig. 15b), and wherein the anchor (710) has a first portion  extending in a first direction (as shown in Fig. A) along the longitudinal axis that includes the coil (716) and the turn (724), wherein the first direction (as shown in Fig. A) begins at the first, constrained end (as shown in Fig. A) and moves towards the bend (as shown in Fig. A), and a second portion extending in an opposing, second direction (as shown in Fig. A) along the longitudinal axis, as the second direction (as shown in Fig. A) has a longitudinal component, that includes the barb (“anchor”), wherein the second direction (as shown in Fig. A) begins at the bend (as shown in Fig. A) and moves towards the second, free end (as shown in Fig. A), as it is in the direction of a line connecting the bend and the second end.

    PNG
    media_image1.png
    547
    648
    media_image1.png
    Greyscale

Cook et al. does not explicitly disclose that when the coil is stretched longitudinally, it grips the elongate member more tightly. Gambale et al. discloses a coil analogous to the coil structure of Cook et al. Gambale et al. teaches that, when a coil is compressed longitudinally it also expands radially as it becomes wrapped less tightly and the number of individual loops in the coil reduce as their length is dispersed through the remaining coils, increasing the diameter of the remaining loops and thus the coil (col. 8, lines 34-41). As Gambale et al. teaches that, when a coil is longitudinally compressed, it radially expands, it would be obvious to one skilled in the art at the time of filing that the coil of Cook et al. also would radially expand when longitudinally compressed, as well as the inverse wherein the coil of Cook et al. would radially contract when longitudinally elongated. When the coil of Cook et al. contracts radially, it would also grip the elongate member more tightly as the coil is disposed around the elongate member. Therefore, in view of the teachings of Gambale et al., it would be obvious to one skilled in the art at the time of filing that when the coil of Cook et al. is stretched longitudinally, it grips the elongate member more tightly.
Regarding claim 2, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. Additionally, Cook et al. discloses that the second end defines a point, such that the barb (“anchor”) is a barb, as the Cook et al. refers to the device as a barb (col. 13, lines 53-55), and therefore would need to end in a barb.
Regarding claim 3, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. Additionally, Cook et al. discloses that the medical device comprises a stent (col. 13, lines 48-49; col. Col. 5, lines 39-48).
Regarding claim 4, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. Additionally, Cook et al. discloses that the anchor (710) is fixed to the elongate member (714) at least partially by a friction fit, as the device comprises a helical winding about the elongate member (Fig. 15b; col. 13, lines 53-55), and therefore friction between the winding and elongate member would at least partially fix the anchor (710).
Regarding claim 6, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. The embodiment of Cook et al. discussed does not disclose that the anchor lacks a fixed connection to the elongate member by any of a weld, a solder joint, and an adhesive. A different embodiment of Cook et al. discloses that, as an alternative to soldering, the anchor can be fixed to the elongated member by having a cannula crimped over it in order to hold the anchor in place (Fig. 4; col. 8, lines 19-22). It would have been obvious to one skilled in the art at the time of filing to have substituted the attachment method of the previously discussed embodiment of Cook et al. with the crimping method because the substitution of one known attachment method for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Additionally, this method would help to fix the anchor in the correct position. This would result in the medical device of claim Cook et al. in view of Gambale et al., wherein the anchor lacks a fixed connection to the elongate member by any of a weld, a solder joint, and an adhesive.
Regarding claim 9, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. Additionally, Cook et al. discloses that at least a portion of the coil (716) is wound about the elongate member (714) in a clockwise manner from the second end to the first end (as shown in Fig. A), and therefore has a first right handedness. Additionally, the turn (724) is wound about the elongate member (714) in a counter clockwise manner from the second end to the first end (as shown in Fig. A), and therefore has a second left handedness, which is opposite the first handedness.
Regarding claim 11, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. Additionally, Cook et al. discloses that the coil (716) can be fixed to the elongate member (714) by a weld (col. 2, lines 53-55).
Regarding claim 12, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. Additionally, Cook et al. discloses that the coil (716) comprises a plurality of windings (Fig. 15b) and that the coil (716) can be fixed to the elongate member (714) using solder (col. 2, lines 53-55). When melted, this solder would change position so that a portion of the solder would be disposed between parts of at least two windings in a longitudinal dimension. This solder could be interpreted as a spacer as it secures the coil in place and thus fixes the spacing of the coil with reference to other components of the device to which the coil is attached. Therefore, Cook et al. teaches that the medical device further comprises a spacer disposed between at least two windings in a longitudinal dimension.
Regarding claim 14, Cook et al. discloses an anchor for a medical device, the anchor (12, Fig. 5a) having a first end (as shown in Fig. B, derived from Fig. 5a) and extending to a second end (as shown in Fig. B) and comprising: a coil (38) defining a longitudinal axis (as shown in Fig. B) therethrough, at least a portion of the coil (38) surrounding the elongate member (15); a barb (11) including the second end (as shown in Fig. B); and a turn (as shown in Fig. B) of at least 90 degrees and a bend (14), the turn (as shown in Fig. B) and the bend (14) connecting the coil (38) to the barb (11), such that the barb (11) and the longitudinal axis of the coil define an acute angle therebetween, (as shown in Fig. B), wherein the turn (as shown in Fig. B) curves along one side of the longitudinal axis when viewed in a first plane (Fig. B), and the bend (14) curves around the longitudinal axis when viewed in the first plane (Fig. B), wherein the coil (38) and the bend (14) are distinct structures, as they are structures located in distinct and separate sections of the medical device, and wherein when the first end (as shown in Fig. B) is deemed a downstream end, then the coil (38) is disposed downstream relative to the turn (as shown in Fig. B), and the turn (as shown in Fig. B) is disposed downstream relative to the bend (14).

    PNG
    media_image2.png
    547
    674
    media_image2.png
    Greyscale

Cook et al. does not explicitly disclose that when the coil is stretched longitudinally, it grips the elongate member more tightly. Gambale et al. discloses a coil analogous to the coil structure of Cook et al. Gambale et al. teaches that, when a coil is compressed longitudinally it also expands radially as it becomes wrapped less tightly and the number of individual loops in the coil reduce as their length is dispersed through the remaining coils, increasing the diameter of the remaining loops and thus the coil (col. 8, lines 34-41). As Gambale et al. teaches that, when a coil is longitudinally compressed, it radially expands, it would be obvious to one skilled in the art at the time of filing that the coil of Cook et al. also would radially expand when longitudinally compressed, as well as the inverse wherein the coil of Cook et al. would radially contract when longitudinally elongated. When the coil of Cook et al. contracts radially, it would also grip the elongate member more tightly as the coil is disposed around the elongate member. Therefore, in view of the teachings of Gambale et al., it would be obvious to one skilled in the art at the time of filing that when the coil of Cook et al. is stretched longitudinally, it grips the elongate member more tightly.
Regarding claim 15, Cook et al. in view of Gambale et al. discloses the anchor of claim 14. Additionally, Cook et al. discloses that the second end (as shown in Fig. B) defines a point (col. 8, lines 31-34; col. 8, lines 6-8).
Regarding claim 17, Cook et al. in view of Gambale et al. discloses the anchor of claim 14. Additionally, Cook et al. discloses that at least a portion of the anchor can comprise Nitinol, which is a shape memory material (col. 14, lines 10-11).
Regarding claim 20, Cook et al. in view of Gambale et al. discloses the anchor of claim 14. Additionally, Cook et al. discloses that in an expanded configuration the coil (38) has a length at least double a pitch of the coil (38), as coil has over two windings (Fig. 5a) and longitudinally stretching the coil a small amount to reach the expanded configuration would not decrease the number of windings (16). As the pitch is the linear distance between corresponding portions of consecutive windings (16), and the length of the coil is made up of the sum of the linear distance between corresponding portions of all the windings (16), any coil with at least two windings (16) would have a length at least double a pitch of the coil. Additionally, the bend could be interpreted as also being a part of the coil and therefore would also be included in the length.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent No. 7,828,839) in view of Gambale et al. (U.S. Patent No. 6,802,858) and further in view of Petersen (U.S. Patent No. 8,747,457).
Regarding claim 5, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. Cook et al. does not disclose that the anchor is disposed at a proximal end of the medical device, and the second end is directed toward a distal end of the medical device. Petersen discloses a barb for a stent analogous to that of Cook et al. The anchor (12, Fig. 1) of Petersen is disposed at a proximal end of the medical device (col. 3, lines 52-53), and the second end (14) which is the end with the barb, is directed toward a distal end of the medical device in order to anchor the device and counter the effects of migration caused by fluid flow in the body passage (col. 3, lines 61-67). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Cook et al. in view of Gambale et al. with the teachings of Petersen by having the anchor be disposed at a proximal end of the medical device, and having the second end be directed toward a distal end of the medical device in order to anchor the device and prevent migration. This would result in the device of Cook et al. in view of Gambale et al. wherein the anchor is disposed at a proximal end of the medical device, and the second end is directed toward a distal end of the medical device.

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent No. 7,828,839) in view of Gambale et al. (U.S. Patent No. 6,802,858) and further in view of Dierking et al. (U.S. Patent No. 8,696,739).
Regarding claim 7, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. Cook et al. does not disclose that the coil is compressed longitudinally to fit the anchor to the elongate member. Dierking et al. discloses a barb device analogous to that of Cook et al. Dierking et al. teaches that the device with a radius which is expanded in order to fit the device to an elongated member, which is then contracted once placed. This allows for the formation of a secure frictional fit (col. 11, lines 19-31), which removes the need for fixation of the anchor using welding or soldering and prevents the introduction stress risers at the location of the weld or solder (col. 1, lines 38-42). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Cook et al. in view of Gambale et al. with the teachings of Dierking et al. by attaching the anchor to the elongated member by expanding the radius of the coil before placing it on the elongated member, then contracting the coil to the original radius, as this allows for the anchor to be fixed to the elongated member using a frictional fit, and this substitution of fixation method would yield predictable results to one of ordinary skill in the art at the time of the invention. Additionally, this substitution would eliminate the need for additional attachment via soldering or welding which can introduce stress risers to the medical device. This would result in device of Cook et al. in view of Gambale et al. wherein the coil is expanded radially to fit the anchor to the elongate member. This combination however does not disclose that the coil is compressed longitudinally to fit the anchor to the elongate member.
Gambale et al. discloses a coil analogous to the coil structure of Cook et al. Gambale et al. teaches a method for expanding the radius of a coil by longitudinally compressing the coil (col. 8, lines 34-41). It would have been obvious to one skilled in the art at the time of filing to have further modified the device of Cook et al. in view of Gambale et al. and Dierking et al. by longitudinally compressing the coil in order to radially expand it, because this technique is recognized as part of the ordinary capabilities of one skilled in the art. This would result in the device of Cook et al. in view of Gambale et al. and Dierking et al. wherein the coil is compressed longitudinally in order to expand the coil radially to fit the anchor to the elongate member.
Regarding claim 8, Cook et al. in view of Gambale et al. and Dierking et al. discloses the medical device of claim 1. Additionally, Cook et al. discloses that the coil (716) lacks a crimp about the elongate member (714).
Regarding claim 18, Cook et al. in view of Gambale et al. discloses the medical device of claim 15. Cook et al. does not disclose that the coil is movable between an expanded diameter and a compressed diameter, and is heat set to define a remembered condition at the compressed diameter. Dierking et al. discloses a barb device analogous to that of Cook et al. Dierking et al. discloses that the portion of the barb device which is disposed around the elongate member can transition between an expanded diameter and a compressed diameter, and is heat set to define a remembered condition at the compressed diameter. This allows for the barb device to be designed with an inner compressed diameter which is smaller than the diameter of the elongate member. The barb device can then be expanded to the expanded diameter to be placed on the elongate member, then heated to return to the original compressed diameter. This allows for the formation of a secure frictional fit between the barb device and elongate member without the use of additional fixation methods (col. 11, lines 19-41). This removes the need for additional welding or soldering as used in Cook et al, which can introduce stress risers at the location of the weld or solder (col. 1, lines 38-42). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Cook et al. in view of Gambale et al. with the teachings of Dierking et al. be designing the portion of the anchor which is disposed around the elongate member, which is the coil, to be movable between an expanded diameter and a compressed diameter and to be heat set to define a remembered condition at the compressed diameter in order to eliminate the need for fixation methods which may introduce stress risers to the device. This would result in the device of Cook et al. in view of Gambale et al. wherein the coil is movable between an expanded diameter and a compressed diameter, and is heat set to define a remembered condition at the compressed diameter.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent No. 7,828,839) in view of Gambale et al. (U.S. Patent No. 6,802,858) and further in view of Dierking et al. (U.S. Patent No. 8,696,739) and Childs (“Interference Fits,” Mechanical Design Engineering Handbook).
Regarding claim 10, Cook et al. in view of Gambale et al. discloses the medical device of claim 1. Cook et al. does not disclose that the coil has an inner diameter in a free condition from about 50% to about 99% the diameter of the elongate member. Dierking et al. discloses a barb device analogous to that of Cook et al. Dierking et al teaches that the portion of the device which surrounds the elongate member can be made to have an inner diameter in a free condition which is smaller than the diameter of the elongate member, which allows for the formation of a secure frictional fit (col. 11, lines 19-31), which removes the need for fixation of the anchor using welding or soldering and prevents the introduction stress risers at the location of the weld or solder (col. 1, lines 38-42). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Cook et al. in view of Gambale et al. with the teachings of Dierking et al. by having the inner diameter of the coil in a free condition be smaller than the diameter of the elongate member anchor to be fixed to the elongated member using a frictional fit, and this substitution of fixation method would yield predictable results to one of ordinary skill in the art at the time of the invention. Additionally, this substitution would eliminate the need for additional attachment via soldering or welding which can introduce stress risers to the medical device. This would result in device of Cook et al. in view of Gambale et al. wherein the coil has an inner diameter in a free condition which is smaller than the elongate member and wherein the coil is attached to the elongate member via a frictional fit. Cook et al. in view of Gambale et al. and Dierking et al. however does not disclose a specific range of dimensions for the coil inner diameter in relation to the diameter of the elongate member outside of being smaller than the diameter of the elongate member. Cook et al. in view of Gambale et al. and Dierking et al. therefore does not disclose that the coil has an inner diameter in a free condition from about 50% to about 99% the diameter of the elongate member.
Childs teaches several principles of frictional fits analogous to the frictional fit used in the combined reference of Cook et al. in view of Gambale et al. and Dierking et al. Childs et al. teaches that the relationship between the diameters of an inner and outer component fixed to one another using a frictional fit impacts the pressure at the mating surface between the two components (pgs. 767-768). An increased pressure at the mating surface improves the fixation of the outer component. Additionally, Childs teaches that the relationship between the diameters of the components impact the stress and deformation of the components (pgs. 768-769). High levels of stress and deformation can cause mechanical failure of the components. It would have been obvious to one skilled in the art at the time of filing to have used the teachings of Childs to modify the dimensions of the inner diameter of the coil with relation to the diameter of the elongate member of Cook et al. in view of Gambale et al. and Dierking et al. to whatever dimensions needed in order to optimize the pressure at the mating surface between the coil and elongate member while preventing high levels of stress and deformation in these components. This would result in the device of Cook et al. in view of Gambale et al. and Dierking et al. wherein the coil has an inner diameter in a free condition which is optimized to a diameter which could be from about 50% to about 99% of the diameter of the elongate member.
Regarding claim 13, Cook et al. discloses a medical device for implantation into a body vessel, the medical device comprising: at least one elongate member (15, Fig. 5a); and an anchor (12) attached to the elongate member (15), the anchor (12) having a first end (as shown in Fig. A) and extending to a second end (as shown in Fig. A) and comprising: a coil (38) defining a longitudinal axis therethrough, at least a portion of the coil (38) surrounding the elongate member (15), at least a portion of the coil (38) being wound about the elongate member (15) in a clockwise manner from the second end to the first end (as shown in Fig. A), and therefore having a first right handedness; a barb (11) including the second end (as shown in Fig. A); and a turn (14) of at least 90 degrees and a bend (24), the turn (14) and the bend (24) connecting the coil (38) to the barb (11),  such that the barb (11) and the longitudinal axis of the coil define an acute angle therebetween, (as shown in Fig. A), the turn (14) being wound about the elongate member (15) in a counter clockwise manner from the second end to the first end (as shown in Fig. A), and therefore having a second left handedness, which is opposite the first handedness.
Cook et al. does not explicitly disclose that when the coil is stretched longitudinally, it grips the elongate member more tightly. Gambale et al. discloses a coil analogous to the coil structure of Cook et al. Gambale et al. teaches that, when a coil is compressed longitudinally it also expands radially as it becomes wrapped less tightly and the number of individual loops in the coil reduce as their length is dispersed through the remaining coils, increasing the diameter of the remaining loops and thus the coil (col. 8, lines 34-41). As Gambale et al. teaches that, when a coil is longitudinally compressed, it radially expands, it would be obvious to one skilled in the art at the time of filing that the coil of Cook et al. also would radially expand when longitudinally compressed, as well as the inverse wherein the coil of Cook et al. would radially contract when longitudinally elongated. When the coil of Cook et al. contracts radially, it would also grip the elongate member more tightly as the coil is disposed around the elongate member. Therefore, in view of the teachings of Gambale et al., it would be obvious to one skilled in the art at the time of filing that when the coil of Cook et al. is stretched longitudinally, it grips the elongate member more tightly.
Cook et al. also does not disclose that the anchor is fixed to the elongate member by a friction fit, and lacking a connection to the elongate member by any of a crimp, a weld, a solder joint, and an adhesive. The anchor of Cook et al. is instead fixed to the elongate member using both a frictional fit and an additional fixation method (col. 8, lines 31-34; col. 7, lines 20-35). Cook et al. also does not teach that the coil has an inner diameter in a free condition about 50% to about 99% a diameter of the elongate member at a point of attachment. Dierking et al. discloses a barb device analogous to that of Cook et al. Dierking et al. discloses a method of attaching a barb device to a stent which is attached to the elongate member of the stent using a friction fit and lacking a connection to the elongate member by any of a crimp, a weld, a solder joint, and an adhesive. This method involves designing the inner diameter of the portion of the barb device which is positioned around the elongate member to be smaller than diameter of the elongate member at the point of attachment, temporarily expanding the inner diameter of the portion of the barb device which is positioned around the elongate member to place it on the elongate member, then allowing it to return to its free condition diameter. This allows for the formation of a secure frictional fit without the use of additional fixation methods (col. 11, lines 19-41). This removes the need for additional welding or soldering as used in Cook et al, which can introduce stress risers at the location of the weld or solder (col. 1, lines 38-42). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Cook et al. in view of Gambale et al. with the teachings of Dierking et al. by fixing the anchor to the elongate member using a friction fit without a connection to the elongate member by any of a crimp, a weld, a solder joint, and an adhesive and wherein the coil has an inner diameter in a free condition which is smaller than the diameter of the elongate member at a point of attachment in order to eliminate the need for fixation methods which may introduce stress risers to the device. This would result in the device of Cook et al. in view of Gambale et al. wherein the anchor is fixed to the elongate member using a friction fit without a connection to the elongate member by any of a crimp, a weld, a solder joint, and an adhesive and wherein the coil has an inner diameter in a free condition which is smaller than the diameter of the elongate member at a point of attachment in order to eliminate the need for fixation methods which may introduce stress risers to the device.
Cook et al. in view of Gambale et al. and Dierking et al. however does not disclose a specific range of dimensions for the coil inner diameter in relation to the diameter of the elongate member outside of being smaller than the diameter of the elongate member. Cook et al. in view of Gambale et al. and Dierking et al. therefore does not disclose that the coil has an inner diameter in a free condition from about 50% to about 99% the diameter of the elongate member. Childs teaches several principles of frictional fits analogous to the frictional fit used in the combined reference of Cook et al. in view of Gambale et al. and Dierking et al. Childs et al. teaches that the relationship between the diameters of an inner and outer component fixed to one another using a frictional fit impacts the pressure at the mating surface between the two components (pgs. 767-768). An increased pressure at the mating surface improves the fixation of the outer component. Additionally, Childs teaches that the relationship between the diameters of the components impact the stress and deformation of the components (pgs. 768-769). High levels of stress and deformation can cause mechanical failure of the components. It would have been obvious to one skilled in the art at the time of filing to have used the teachings of Childs to modify the dimensions of the inner diameter of the coil with relation to the diameter of the elongate member of Cook et al. in view of Gambale et al. and Dierking et al. to whatever dimensions needed in order to optimize the pressure at the mating surface between the coil and elongate member while preventing high levels of stress and deformation in these components. This would result in the device of Cook et al. in view of Gambale et al. and Dierking et al. wherein the coil has an inner diameter in a free condition which is optimized to a diameter which could be from about 50% to about 99% of the diameter of the elongate member at a point of attachment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent No. 7,828,839) in view of Gambale et al. (U.S. Patent No. 6,802,858) and further in view of Paul Jr. et al (U.S. Patent No. 9,192,463).
Regarding claim 16, Cook et al. in view of Gambale et al. discloses the anchor of claim 15. Cook et al. does not disclose that the point is defined by a cut made about 5 degrees to about 15 degrees relative to a longitudinal axis of the barb. Paul Jr. et al. discloses a barb for a medical device analogous to that of Cook et al. Paul Jr. et al. discloses that the point of the barb is defined by two cuts made about 15 degrees relative to a longitudinal axis of the barb (col. 9, line 64 – col. 10, line 4). A barb cut at this angle allows for the barb to easily penetrate the vessel wall in which the device is implanted (col. 10, lines 26-30). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Cook et al. in view of Gambale et al. with the teachings of Paul Jr. et al. by having a point which is defined by two cuts made about 15 degrees relative to a longitudinal axis of the barb so that the barb could easily penetrate the vessel wall. This would result in the device of Cook et al. in view of Gambale et al. wherein the point is defined in part by a cut made about 15 degrees relative to a longitudinal axis of the barb.

Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 19 is considered allowable due to the limitation that the turn has a handedness opposite that of the coil, as well as the limitations of independent claim 14 which require the turn to be downstream of the bend. While prior art such as Cook et al. was found which discloses a barb anchor with a change in handedness, no prior art was found wherein such a turn with a change in handedness is located in a component connecting a bend to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774